NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                      Submitted  March  8,  2017*  
                                                                                                        Decided  June  5,  2017  
  
  
                                                                                                               Before  
  
                                                                                               WILLIAM  J.  BAUER,  Circuit  Judge  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               ILANA  DIAMOND  ROVNER,  Circuit  Judge  
  
  
No.  15-­‐‑3325                                                                                                                 Appeal   from   the   United  
                                                                                                                                States   District   Court   for   the  
ANTHONY  WHEELER,                                                                                                               Central  District  of  Illinois.  
     Plaintiff-­‐‑Appellant,  
                                                                                                                                  
                                               v.                                                                               No.  12-­‐‑2281  
                                                                                                                                David   G.   Bernthal,   Magistrate  
PAUL  A.  TALBOT,  KEITH  ANGLIN,                                                                                               Judge.  
and  YOLANDE  JOHNSON,  
       Defendants-­‐‑Appellees.  
  

                                                                                                                Order  
      
    In  this  action  under  42  U.S.C.  §1983,  Anthony  Wheeler  contends  that  two  defendants  
violated  the  First  Amendment  by  threatening  to  punish  him  if  he  continued  to  file  
grievances  and  mail  letters  about  “some  of  the  day-­‐‑to-­‐‑day  activity”  at  the  prison,  and  
that  a  third  violated  the  Eighth  Amendment  by  refusing  to  treat  his  keloids.  The  claims  
                                                                                                 
           *  We  have  concluded  that  the  briefs  and  record  adequately  present  the  issues  and  that  oral  argument  

is  unnecessary.  See  Fed.  R.  App.  P.  34(a)(2)(C).  

                                                                                                                                                                            
No.  15-­‐‑3325                                                                                      Page  2  

are  unrelated  and  were  improperly  joined;  the  district  court  should  have  severed  them  
or  dismissed  one  claim.  See  Fed.  R.  Civ.  P.  18;  George  v.  Smith,  507  F.3d  605  (7th  Cir.  
2007).  Instead  of  doing  that,  the  court  (acting  through  a  magistrate  judge  on  the  parties’  
consent,  see  28  U.S.C.  §636(c))  granted  summary  judgment  to  both  sets  of  defendants.  
Resolving  both  claims  in  a  single  suit  did  not  prejudice  anyone  other  than  the  United  
States  Treasury,  which  has  been  deprived  of  an  extra  filing  fee,  and  is  not  a  jurisdiction-­‐‑
al  problem,  so  we  turn  to  the  merits.  
       
     We  start  with  the  claim  under  the  First  Amendment.  After  arriving  at  Danville  Cor-­‐‑
rectional  Center,  Wheeler  began  filing  intra-­‐‑prison  grievances  and  writing  letters  to  
state  and  federal  officials.  He  related  that  he  complained  about  the  food,  which  he  says  
led  to  swelling,  pain,  dizziness,  and  vomiting.  Construed  in  the  light  favorable  to  him,  
evidence  shows  that  Keith  Anglin  (the  prison’s  warden)  and  Yolande  Johnson  (deputy  
director  for  the  Department  of  Corrections’  central  district)  summoned  Wheeler  to  a  
meeting  and  threatened  to  punish  him  or  confiscate  his  typewriter  if  he  continued  filing  
grievances  and  writing  to  public  officials.  After  this  meeting,  Wheeler  filed  a  grievance  
against  both  Anglin  and  Johnson.  Wheeler  tells  us  that  he  has  continued  to  file  griev-­‐‑
ances  and  send  letters  and  that,  so  far,  Anglin  and  Johnson  have  not  carried  out  their  
threats.  Wheeler  contends  that,  despite  the  lack  of  action,  the  threats  cause  him  emo-­‐‑
tional  distress,  for  which  he  seeks  damages.  
       
     In  the  world  outside  of  prison,  threats  to  penalize  speech  are  usually  understood  as  
attempts  by  the  government  to  exercise  prior  restraint,  a  classic  violation  of  the  First  
Amendment.  See,  e.g.,  Surita  v.  Hyde,  665  F.3d  860,  878  (7th  Cir.  2011);  Fairley  v.  Andrews,  
578  F.3d  518,  525  (7th  Cir.  2009).  But  prisoners’  rights  to  speak  are  subject  to  restrictions  
to  promote  legitimate  public  interests.  See,  e.g.,  Saxbe  v.  Washington  Post  Co.,  417  U.S.  
843  (1974);  Hammer  v.  Ashcroft,  570  F.3d  798  (7th  Cir.  2009)  (en  banc).  The  propriety  of  
some  limitations  on  prisoners’  speech  also  means  that  damages  are  unavailable  unless  
caselaw  clearly  establishes  that  particular  limitations  have  become  excessive.  See,  e.g.,  
White  v.  Pauly,  137  S.  Ct.  548  (2017)  (describing  qualified-­‐‑immunity  doctrine).  Wheeler’s  
narration  implies  that  Anglin  and  Johnson  were  more  concerned  by  the  volume  of  
Wheeler’s  grievances  than  by  their  contents.  Wardens  and  other  administrators  may  try  
to  conserve  their  time  by  cutting  down  the  flux  of  repetitious  complaints  in  order  to  fo-­‐‑
cus  on  new  and  potentially  serious  ones.  
       
     Wheeler  does  not  try  to  show  how  it  has  become  clearly  established  that  prison  offi-­‐‑
cials  are  forbidden  to  try  to  prevent  prisoners  from  bombarding  the  grievance  system  
and  public  officials  with  repetitious  protests.  Indeed,  even  though  Anglin  and  Johnson  
invoke  the  doctrine  of  qualified  immunity,  Wheeler  did  not  mention  it  in  his  opening  
brief  and  did  not  file  a  reply  brief.  But  we  need  not  pursue  that  subject,  because  he  has  
No.  15-­‐‑3325                                                                                        Page  3  

not  established  an  entitlement  to  damages.  It  is  not  simply  that  the  threats  failed  to  de-­‐‑
ter  him  and  were  never  carried  out.  It  is  that  he  seeks  damages  for  mental  distress,  
which  runs  smack  into  42  U.S.C.  §1997e(e).  This  statute  provides  that  “[n]o  Federal  civil  
action  may  be  brought  by  a  prisoner  confined  in  a  jail,  prison,  or  other  correctional  facil-­‐‑
ity,  for  mental  or  emotional  injury  suffered  while  in  custody  without  a  prior  showing  of  
physical  injury”.  Wheeler  does  not  say  that  Anglin’s  or  Johnson’s  threats  caused  him  
physical  injury,  so  he  cannot  recover  compensatory  damages  for  emotional  injury.  
       
     We  held  in  Calhoun  v.  DeTella,  319  F.3d  936,  940  (7th  Cir.  2003),  that  despite  the  open-­‐‑
ing  clause  of  §1997e(e)—“[n]o  Federal  civil  action  may  be  brought”—the  statute  does  
not  block  the  filing  of  actions  and  permits  the  physical  injury  to  be  shown  while  the  suit  
is  under  way.  Moreover,  because  the  statute  does  not  make  physical  injury  a  precondi-­‐‑
tion  to  the  award  of  punitive  damages,  it  cannot  logically  be  understood  as  forbidding  
the  initiation  of  suit  until  physical  injury  has  been  demonstrated.  But  Wheeler  has  never  
tried  to  show  physical  injury  and  could  not  plausibly  claim  punitive  damages,  given  the  
authority  of  wardens  and  other  administrators  to  impose  reasonable  limits  on  prisoners’  
speech.  See,  e.g.,  Thornburgh  v.  Abbott,  490  U.S.  401,  409–14  (1989);  Turner  v.  Safley,  482  
U.S.  78,  91  (1987).  Nor  has  Wheeler  established  an  entitlement  to  other  relief,  such  as  an  
injunction.  His  complaint  seeks  equitable  relief  but  his  appellate  brief  does  not  mention  
that  remedy,  which  forfeits  the  issue.  Indeed,  his  appellate  treatment  of  the  First  
Amendment—about  two-­‐‑thirds  of  a  single  page—is  so  superficial  that  it  effectively  for-­‐‑
feits  the  claim.  Because  §1997e(e)  prevents  an  award  of  damages  for  the  First  Amend-­‐‑
ment  claim  in  this  case,  we  need  not  discuss  the  merits  of  Wheeler’s  theory.  
       
     Now  for  the  Eighth  Amendment  claim.  Wheeler  contends  that  the  prison’s  medical  
director,  Dr.  Paul  Talbot,  refused  to  remove  his  keloids  surgically.  (A  keloid  is  an  area  
of  irregular  fibrous  tissue  formed  at  the  site  of  a  scar  or  injury.)  Wheeler  spoke  to  Talbot  
four  times  between  December  2011  and  October  2013  about  itching,  oozing,  tenderness,  
and  pain  in  his  keloids.  Before  each  of  these  visits,  nurses  provided  Wheeler  with  oral  
and  topical  treatments  to  relieve  any  pain  from  the  keloids.  
       
     The  subject  first  arose  during  a  hemorrhoid  exam,  and  Talbot  did  nothing  then.  The  
second  time,  Wheeler  asked  to  have  a  two-­‐‑year-­‐‑old  keloid  removed  from  his  chest.  Tal-­‐‑
bot  gave  the  keloid  a  “cursory  glance”  and  found  intact  skin  and  no  signs  of  infection,  
distress,  or  drainage.  The  third  time,  Talbot  evaluated  Wheeler’s  keloids  and  found  no  
open  wounds  or  evidence  of  rubbing;  he  concluded  that  the  keloids  were  cosmetic  
blemishes  that  posed  no  risk  of  harm.  The  final  time,  Talbot  found  that  all  of  Wheeler’s  
keloids  were  small  and  had  intact  skin  without  redness.  He  again  concluded  (and  told  
Wheeler)  that  they  were  purely  cosmetic  blemishes.  
       
No.  15-­‐‑3325                                                                                         Page  4  

    In  this  litigation  Talbot  attested  without  contradiction  that  surgical  removal  of  
Wheeler’s  keloids  was  not  advisable  because  of  the  “high  risk”  of  their  recurrence  and  
because  they  appeared  smooth  and  without  signs  of  trauma,  discoloration,  or  infection.  
      
    We  agree  with  the  district  court  that  no  rational  jury  could  conclude  that  Wheeler’s  
keloid  condition  was  a  serious  medical  problem  to  which  Wheeler  was  deliberately  in-­‐‑
different.  See  Farmer  v.  Brennan,  511  U.S.  825,  837  (1994);  Petties  v.  Carter,  836  F.3d  722,  
728  (7th  Cir.  2016)  (en  banc).  Talbot  examined  the  keloids  several  times  and  found  no  
signs  of  infection,  oozing,  bleeding,  or  trauma.  Although  Wheeler  says  that  the  keloids  
bled  and  oozed  at  other  times,  he  does  not  contradict  Talbot’s  statements  that  they  were  
intact  during  the  several  exams.  Because  those  exams  reasonably  suggested  to  Talbot  
that  the  keloids  were  cosmetic  problems  only,  Wheeler  could  not  persuade  a  rational  
jury  that  surgery  was  medically  advisable,  let  alone  that  a  serious  condition  had  been  
ignored.  See  Petties,  836  F.3d  at  733;  Pyles  v.  Fahim,  771  F.3d  403,  409  (7th  Cir.  2014).  
Wheeler’s  pain  did  require  treatment,  see  Conley  v.  Birch,  796  F.3d  742,  747  (7th  Cir.  
2015);  Greeno  v.  Daley,  414  F.3d  645,  655  (7th  Cir.  2005),  but  he  received  that.  Although  
Wheeler  contends  that  surgery  would  have  been  more  efficacious  than  the  medicine  the  
nurses  provided,  nothing  in  the  record  supports  that  contention.  
      
    Before  closing  we  must  discuss  Wheeler’s  litigation  history.  He  has  bombarded  the  
federal  courts  as  well  as  prison  administrators.  Wheeler  filed  and  lost  at  least  14  federal  
suits  before  this  one  (which  itself  is  two  suits  improperly  joined).  The  district  court  re-­‐‑
quired  Wheeler  to  list  all  of  his  previous  suits  and  disclose  whether  any  of  them  is  a  
“strike”  for  the  purpose  of  28  U.S.C.  §1915(g),  which  requires  prisoners  to  prepay  the  
full  docket  fees  if  they  have  filed  and  lost  three  or  more  frivolous  suits.  Wheeler  did  not  
answer  correctly.  He  disclosed  only  10  of  his  earlier  suits  and  failed  to  notify  the  district  
court  that  in  3  of  the  14  the  district  judge  had  stated  expressly  that  the  suit  qualified  as  a  
strike.  See  Wheeler  v.  Walker,  No.  05  C  4403  (N.D.  Ill.)  (suit  listed  but  strike  not  dis-­‐‑
closed);  Wheeler  v.  Montes,  No.  08-­‐‑3035  (C.D.  Ill.)  (suit  not  listed;  strike  not  disclosed);  
Wheeler  v.  Merchant,  09-­‐‑C-­‐‑114  (S.D.  Ill.)  (suit  listed  but  strike  not  disclosed).  “A  litigant  
who  knows  that  he  has  accumulated  three  or  more  frivolous  suits  or  appeals  must  alert  
the  court  to  that  fact.”  Ammons  v.  Gerlinger,  547  F.3d  724,  725  (7th  Cir.  2008).  Wheeler  
did  not  do  so,  and  as  a  result  both  the  district  court  and  this  court  allowed  him  to  liti-­‐‑
gate  in  forma  pauperis.  
      
    Had  he  provided  the  required  information,  Wheeler  might  have  contended  that  the  
strike  assessed  by  the  district  judge  in  Merchant  was  improper.  A  suit  can  be  deemed  
frivolous  under  the  statute  only  when  the  judge  dismisses  the  entire  suit  on  that  ground,  
see  Turley  v.  Graetz,  625  F.3d  1005,  1012  (7th  Cir.  2010),  which  did  not  happen  in  Mer-­‐‑
chant.  But  by  keeping  the  district  judge  in  the  dark,  Wheeler  thwarted  the  sort  of  inquiry  
No.  15-­‐‑3325                                                                                       Page  5  

that  would  have  revealed  whether  he  is  entitled  to  proceed  without  prepayment  of  the  
required  fees.  A  litigant  must  present  issues  candidly  to  the  judge  and  may  not  presume  
that,  because  (in  the  litigant’s  view)  a  judge  should  rule  in  his  favor,  he  is  entitled  to  
keep  the  judge  in  ignorance.  
       
     Wheeler’s  dishonesty  has  frustrated  the  administration  of  §1915  in  both  the  district  
court  and  this  court.  Wheeler  was  allowed  to  litigate  this  suit,  including  the  appeal,  
without  prepayment  of  filing  fees,  but  those  fees  are  nonetheless  due.  He  must  now  pay  
the  fees  due  in  both  courts.  Until  he  does  so,  he  may  not  litigate  in  forma  pauperis  in  any  
court  of  this  circuit.  And  Wheeler  must  understand—and  report  to  the  courts  in  any  fu-­‐‑
ture  litigation—that  he  has  at  least  two  statutory  strikes,  and  that  litigation  in  forma  pau-­‐‑
peris  will  be  curtailed  by  §1915(g)  if  he  acquires  a  third.  He  may  already  have  a  third:  a  
frivolous  appeal,  no  less  than  a  frivolous  suit,  qualifies  as  a  strike.  See  Coleman  v.  
Tollefson,  135  S.  Ct.  1759  (2015)  (discussing  the  operation  of  §1915(g)).  We  have  not  ana-­‐‑
lyzed  the  appeals  in  all  14  of  Wheeler’s  suits,  but  perhaps  one  or  more  of  them  counts  as  
a  strike.  Wheeler  must  make  full  disclosure  about  both  his  suits  and  his  appeals  in  any  
future  litigation.  

                                                                                                  AFFIRMED